DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 12/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 9-11 are withdrawn from consideration for being directed to non-elected subject matter. Claims 1-8 are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 4, 6, the recitation of “step (c)/(b)/(a) is characterized by culturing” renders the claim indefinite because it is unclear whether it means the cells are actually cultured or the step has a character that is being cultured in the presence of the recited cytokine.  
Regarding claim 8, the word “derived” renders the claim indefinite because the nature and number of derivative process is unknown. It would be remedial to change the word to “obtained.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. (US2016/0186137), in view of Nishino et al (US20140227780) and Sakuma et al (SO NO To Hattatsu, 2015, Vol. 47 Supp. Supplement 1, pp. S215, E-032).
Thomson et al. teach a method of generating human microglia from pluripotent stem cells comprising 1) generating hematopoietic progenitor cells; 2) primitive macrophages; and 3) microglial cells (see abstract and paragraph [0028]).  Thomson et al. teach for directed differentiation of the hematopoietic progenitor to myeloid progenitors in the presence of FGF2, VEGF, TPO, IL6 and IL3, and said progenitors are further differentiated to primitive macrophages by culturing the cells in the presence of GM-CSF (paragraph [0032]-[0033]). Thomson et al. teach these cytokines are members of discrete family of cytokines that regulates the growth, differentiation and migration and effector function activities of many hematopoietic cells and immunocytes (paragraph [0038]).  Thomson et al. teach that the primitive macrophages were matured in maturation medium and were subsequently added to neural tissues to complete the maturation to ramified microglia (paragraph [0069]).  
The teaching from Thomson differs from claim 1 in that the pluripotent stem cell was not co-cultured with a feeder, and the neural tissue does not comprise astrocyte.
Sakuma et al. teach mice LN- cells co-cultured with astrocytes matures toward microglia cells. Sakuma et al. teach that mice LN- cells and monocytes co-cultured with astrocytes proliferated significantly in the presence of M-CSF or IL-34, and microglia cells expanded in the presence of IL-34 (abstract).
Nishino et al. teach a method for producing megakaryocytes and/or platelets from pluripotent stem cells such as human ES cells and human iPSC ([0024]).  Nishino et al. teach starting from ES and iPS cells, hematopoietic progenitor cells may be obtained by culturing iPS cells to induce a sac like structure that are rich in progenitor cells (paragraph [0053]).  Nishino et al. teach producing a sac-like structure is more efficient from human iPS or ES cells by co-culture with feeder cells, wherein feeder cells may be C3H10T/1 and OP9 cells, which can induce iPS or ES differentiation toward hematopoietic progenitor cells between 14-17 days (paragraph [0054]).  Nishino et al. teach that the hematopoietic progenitor cells may be co-cultured with feeder cells for further differentiation (paragraph [0060]). 
It would have been obvious to an ordinary skilled in the art that generating microglia from a pluripotent stem cell may go through steps 1-3 as taught by Thomson et al. The ordinary skilled in the art would also recognize that culturing the pluripotent stem cell such as ES or iPS cell in the presence of feeders as taught by Nishino et al. would generate hematopoietic cells more efficiently, therefore, motivates the ordinary skilled in the art to modify step 1 from Thomson to generate hematopoietic progenitor in the presence of feeder cells. The ordinary skilled in the art reading Sakuma et al. would recognize that the step of generating microglia from primitive monocytes would be more efficient when hematopoietic progenitor is co-cultured with astrocyte in the presence of G-CSF and IL34, thus be motivated to modify step 3 from Thomson in generating microglia cells. The level of skill in the art is high. The steps of generating microglia starting from pluripotent cell is known in the art as taught by Thomson. Using alternative steps known in the art for their intended purpose to more efficiently differentiate a desired cell type would have been within the capability of an ordinary skilled in the art.  Therefore, the claimed method would have been prima obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 2, Nishino et al. teach the culturing period of obtain blood progenitor is between 14-17 days (paragraph [54]).
Regarding claim 3, Sakuma et al. teach culturing in the presence of IL34 (abstract).
Regarding claim 4, Thomson et al. teach culturing in the presence of IL-3 and GM-CSF for primitive macrophage differentiation (paragraph [0032]-[0033]). 
Regarding claim 5, Nishino et al. teach the feeder cells may be 10T1/2 or OP9 cells (paragraph [0054]).
Regarding claim 6, Thomson et al. teach differentiation of pluripotent stem cell toward hematopoietic progenitor cell in the presence of VEGF (paragraph [0032]).
Regarding claims 7 and 8, Thomson et al. teach the pluripotent stem cell may be human induced pluripotent stem cell (paragraph [0045]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636